DETAILED ACTION

This Office action is in response to papers submitted on 20 June 2019.

Claims 1-13 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on June 20, 2019, has been considered. A signed copy of the form is attached. 

Applicant’s submission of an amendment to the instant specification on June 20, 2019 stating the Continuation status of this current application is acknowledged and has been made of record.  However, the information in the Amendment needs to be updated to include the updated information regarding the patent number of the parent application.  Appropriate correction required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-13 are rejected on the ground of nonstatutory double patenting over claims 1-5 and 7-11 of U.S. Patent No. US 10,386,819 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: implementation of a method provided for adjusting a handling machine involving moving a control member for controlling an actuator or a motor to adjust a maximum operating speed of the actuator or motor tool.
.
A table of the corresponding claims is listed:
Application No. 16/446,994
US Patent No. US 10,386,819 B2
1
A method for adjusting the setup of a handling machine, by a handling machine operator comprising the following steps:
a)    said handling machine operator moving a control member in order to set a maximum speed of operation of said actuator or motor;

c)    said control station adjusting a work output of the handling machine to operate within the parameters of control law, said adjustment including said handing machine not exceeding the stored maximum operating speed or speeds.

A method for adjusting the setup of a handling machine, said handling machine having a standard mode and a set-up adjustment mode, and a plurality of actuators and at least one actuator control member, said adjusting by a handling machine operator comprising the following steps: 
a) said handling machine operator initiating said set-up adjustment mode and moving said actuator control member into a setup-adjustment mode in order to set a maximum operating speed of an actuator so as to adjust the work output of the handling machine to follow the control law by not exceeding the set maximum operating speed or speeds, said control member being the same control member that actuates said actuator or motor when in said standard mode; 
b) storing a maximum speed setting made in step a) in a memory, said memory integrated into a computer of a control station of the handling machine; 
c) said operator returning said handling machine to said standard mode; and 
d) in said standard mode, said control station adjusting a work output of the handling machine when said operator is actuating said actuator or motor in said standard mode using said control to operate within the parameters of a control law, said adjustment including said handling machine not exceeding the stored maximum operating speed or speeds set by said operator in said set-up adjustment mode using the same control member.

2
3
4
4
A handling machine for implementing the method as claimed in claim 1, comprising a plurality of actuators and at least one actuator control member, wherein at least one actuator control member can be moved into a setup-adjustment mode in order to set a maximum operating speed of an actuator so as to adjust the work output of the handling machine to follow the control law by not exceeding the set maximum operating speed or speeds.
1
… said actuator control member into a setup-adjustment mode in order to set a maximum operating speed of an actuator so as to adjust the work output of the handling machine to follow the control law by not exceeding the set maximum operating speed or speeds, …
5
5

7
7
8
8
9
9
10
10
3
11
11
12
1+4
13
5


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable” in claim 1, line 5 and claim 10, line 1 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. US 2008/0018287 A1 to Ogawa.

Regarding independent claim 1, a method for adjusting the setup of a handling machine by a handling machine operator – (is taught in paragraphs [0042] and [0045]), comprising the following steps:
a)    said handling machine operator moving a control member in order to set a maximum speed of operation of said actuator or motor – (taught in paragraphs [0051] and [0054] where the position control unit controlling the actuation of feed mechanisms is taught);
b)    storing a maximum speed setting made in step a) in a suitable memory, said memory integrated into a computer of a control station of the handling machine – (taught in paragraphs [0042] and [0064], the use of a programmable controller which by definition is a digital computer system is taught in paragraph [0042]);
c)    said control station adjusting a work output of the handling machine to operate within the parameters of control law, said adjustment including said handling machine not exceeding the stored maximum operating speed or speeds – (taught in paragraphs [0055] and [0067] where the operations of a controller is described).
As per claim 2, wherein the memory storage of step b) is performed using a control member of an actuator or of a motor is claimed.  This is taught by Ogawa in paragraph [0064] wherein the storage of data is explained.  

In claims 4, 11, and 12, the handling machine for implementing the method comprising a plurality of actuators and at least one actuator control member, wherein at least one actuator control member can be moved into a setup-adjustment mode in order to set a maximum operating speed of an actuator so as to adjust the work output of the handling machine to follow the control law by not exceeding the set maximum operating speed or speeds is claimed and taught in paragraphs [0051] and [0065] where the operation mode change and the speed control regions for adjusting work output is explained.
Regarding claim 5, the handling machine is comprised of a memory means for storing the set operating speed(s) of the actuators is claimed.  Ogawa addresses this element in paragraph [0042] by stating the different memories included. 
As per claims 6 and 13 where an actuator control member bears a memory-storage member for storing a set actuator operating speed in said memory storage means is stated.  This is taught in paragraphs [0051]-[0052] where the storage of operating speeds is described. 
With regard to claim 7, the handling machine comprises a recognition means for recognizing a tool or working accessory of the handling machine.  A display controller and image data generator are taught as the recognition means in paragraph [0048]. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US Patent Application Publication No. US 2008/0018287 A1 to Ogawa as applied to claims 1 & 4 above, and further in view of US Patent No. 4,942,529 to Avitan et al..
Although Ogawa teaches the elements of a machine tool controller as claimed, the published prior art does not specifically address the composition of a hydraulic motor as per instant claim 9.  Claim 9 specifically states that the handling machine comprises an orientable rotary turret driven by a rotary actuator.  However, the patented invention of Avitan et al. (hereinafter referred to as “Avitan”), in the same field of endeavor, depicts the use of a hydraulic motor in Fig. 1 as element 9 and the hydraulic unit as element 15.  It would have been obvious to one of ordinary skill in the art before 
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
 http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        January 12, 2021


/MOHAMMAD ALI/             Supervisory Patent Examiner, Art Unit 2119